                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOAQUÌN CARCAÑO, et al.,                  )
               Plaintiffs,                )
                                          )
             v.                           )
                                          )
ROY A. COOPER, et al.,                    )
               Defendants,                )         1:16cv236
                                          )
             v.                           )
                                          )
PHIL BERGER, et al.,                      )
               Intervenor-                )
               Defendants                 )

                                     ORDER

      On May 20, 2019, pursuant to Intervenor-Defendants’ unopposed

motion to stay Plaintiffs’ remaining Title IX and VII claims in

the   Fourth     Amended   Complaint      (Doc.    282),   this   court    stayed

proceedings pending the Supreme Court’s resolution of Bostock v.

Clayton County, Ga., No. 17-1618; Altitude Express, Inc. v. Zarda,

No.   17-1623;    and   R.G.   &   G.R.   Harris    Funeral   Homes,      Inc.   v.

E.E.O.C., No. 18-107.      (Doc. 286.)        The Supreme Court has now ruled

on these cases.      See Bostock v. Clayton Cty., Georgia, 140 S. Ct.

1731 (2020).

      IT IS THEREFORE ORDERED that the court’s order of stay (Doc.

286) is LIFTED.

      IT IS FURTHER ORDERED that the parties meet and confer within

14 days and endeavor to reach an agreement as to how they propose

to proceed with the unresolved portion of this litigation which




      Case 1:16-cv-00236-TDS-JEP Document 305 Filed 12/17/20 Page 1 of 2
pertains to Plaintiffs’ remaining Title IX and Title VII claims

(Counts VI and VII), and to report the same to the court.



                                           /s/   Thomas D. Schroeder
                                        United States District Judge

December 17, 2020




                                    2



    Case 1:16-cv-00236-TDS-JEP Document 305 Filed 12/17/20 Page 2 of 2
